September 17, 2010 Ms. Pamela A. Long Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 RE: Sterilite Solutions, Corp. Registration Statement on Form S-1 (Filed on 6/17/10) File No. 333-167607 Dear Ms. Long: Sterilite Solutions, Corp., hereby requests acceleration of effectiveness of the above referenced S-1 Registration Statement in accordance with Rule 461 under the Securities Act of 1933.We are requesting effectiveness as of 5:00 P.M. EST on Wednesday, September 22, 2010. In conjunction with this request for acceleration of the effective date of the above referenced registration statement, we acknowledge that: • should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve us from our full responsibility for the adequacy and accuracy of the disclosure in the filing; and • we may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or need any information to grant effectiveness, please advise. Please notify us upon effectiveness of the Registration at the fax number (619) 704-1325 Thank you for your assistance. Sincerely, /s/ Steven A. Subick Steven A. Subick, President 41738 W. HILLMAN DR., MARICOPA, AZ 85239 PHONE:(602) 751-9638 * FAX:(619) 704-1325 www.sterilitesolutions.com
